                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


OVIEDO MEDICAL CENTER, LLC,

                       Plaintiff,

v.                                                           Case No: 6:19-cv-1711-Orl-78EJK

ADVENTIS HEALTH
SYSTEM/SUNBELT, INC.,

                       Defendant.
                                                 /

                                             ORDER

        This cause comes before the Court on Plaintiff’s Expedited Short-Form Motion to Compel

Discovery (Doc. 91), filed August 28, 2020, and Plaintiff’s Expedited Short-Form Motion to

Shorten Time for Defendant to Respond to Discovery (Doc. 95), filed September 3, 2020.

Defendant responded in opposition to the motions. (Docs. 94 & 97, respectively). The Court heard

oral argument on both motions on September 10, 2020. (Doc. 100).

        For the reasons stated on the record at the hearing, is it ORDERED as follows:

     1. Plaintiff’s Expedited Short-Form Motion to Compel Discovery (Doc. 91) is DENIED.

        Plaintiff shall take the 30(b)(6) deposition of Defendant regarding the financial documents

        Defendant has already produced to Plaintiff. The parties are directed to raise with the Court

        any outstanding issues regarding the production of the financial documents, following the

        deposition, on or before September 25, 2020.

     2. Plaintiff’s Expedited Short-Form Motion to Shorten Time for Defendant to Respond to

        Discovery (Doc. 95) is DENIED.
       DONE and ORDERED in Orlando, Florida on September 11, 2020.




Copies furnished to:

Counsel of Record




                                        -2-
